Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as Continuation of
application 16/734563 filed on 01/06/2020, now US Patent No. 10,955,609;
application 16/241079 filed on 01/07/2019, now US Patent No. 10,527,779;
application 15/482303 filed on 04/07/2017, now US Patent No. 10,310,170; 
application 15/482359 filed on 04/07/2017, now US Patent No. 10,914,888
application 13/646445 filed on 10/05/2012, now US Patent No. 9,621,838.  
Acknowledgment is made of applicant’s claim for priority of applications JP 2011-233763 and JP 2011-234180 both filed in Japan on 10/25/2011.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 - the limiting terms “first/second/third portion” are not clear, for lacking clarity in the drawings and/or in the specification of what specific elements are being claimed. What elements are being claimed as “first portion”, “second portion” and “third portion”? in what figure?
In Claim 1 - the limiting terms (underlined) “to support a member of the display device at a rear of the supporting unit” is not clear, for lacking a structural reference defining the claimed “member”, such that a person versed in the art can be ascertained of the claimed feature(s).
In Claim 1 - the limiting terms (underlined) “the supporting unit having at least one projection that protrude away from the display panel relative to the second portion…” is not clear, for lacking clarity in the drawings and/or in the specification of what specific elements are being claimed, such that a person versed in the art can be ascertained of the claimed feature(s). What elements are being claimed as “at least one projection” and “protrude away from the display panel relative to the second portion”?  in what figure?
Claims 2-20 are also rejected due to their virtue of dependency from claim 1.
In Claim 16 - the limiting terms (underlined) “the third portion has a second section that extends between the first sections of the third portion …” is not clear, for lacking clarity in the drawings and/or in the specification of what specific elements are being claimed, such that a person versed in the art can be ascertained of the claimed feature(s).
Appropriate correction is required.
For examination purposes the examiner considers the claimed limitations of claims 1, 16 as best understood.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 requires that the “the supporting unit is integrally formed as a one-piece, unitary member.” The specification as originally filed does not describe that the supporting unit is integrally formed as a one-piece, unitary member. For this reason, the specification as originally filed fails to convey that applicant, at the time the application was filed, had possession of the now claimed invention. This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US 2010/0066937.
Claim 1
(Fig. 13) [0123] a display panel 3 (LC panel) [0087]; and 
a supporting unit 8/20 that supports the display panel 3, 
(Fig. 13) the supporting unit 8/20 having a first portion 8 (protruded chassis) [0088], a second portion 20/20a (heat sink) [0124-0125] and a third portion 8a (protrusion portion) [0096] that are arranged relative to each other, 
the first portion 8 (protruded chassis) protruding toward the display panel 3 relative to the second portion 20/20a, the second portion 20 protruding toward the display panel 3 relative to the third portion 8a (lower protrusion portion), 
(Fig. 13) the second portion 20/20a of the supporting unit having at least one projection 20a (rear protrusions) that protrude away from the display panel 3 relative to the second portion 20 (horizontal portion), 
the at least one projection 20a being configured and arranged to support a member (8a) of the display device at a rear of the supporting unit – [ Regarding the term “member” in the limitation “to support a member of the display device”: the term “member” is sufficiently broad to embrace various types and sizes of the components or compositions.]

Claims 2-16, 18-20: Yamashita et al. disclose
Claim 2: (Fig. 13) the at least one projection 20a is disposed between the first portion 8 (protruded chassis) and the third portion 8a (lower protrusion portion) in a first direction (X-direction, along the length of projection 20) of the display device.
Claim 3: (Fig. 13) the at least one projection 20a includes a plurality of projections 20a/20a that are arranged with respect to each other in a second direction (thickness 
Claim 4: (Fig. 13) the first direction (X-direction) of the display device is parallel to a long side of the display panel 3.
Claim 5: (Fig. 13) the first direction of the display device is parallel to a short side of the display panel 3 – [Note: the at least one projection 20a extends in both long/short sides of display panel 3, thus meeting the claimed limitations of both claims 4 and 5]
Claim 6: (Fig. 14) the at least one projection 4 (rear protrusion 4/4a is considered equivalent to second portion 20/20a above) being configured and arranged to support a member 5/6/7 (circuit boards) [0129] of the display device 3.
Claim 7: (Fig. 14) the at least one projection 4 is configured and arranged to support the circuit board 5/6/7 (circuit boards) [0129] of the display device such that the circuit board 5/6/7 overlaps with the first portion (upper protrusion toward the display panel 3) and the second portion 4 (lower protrusion away from the display panel 3) as viewed in a direction perpendicular to a display surface of the display panel 3.
Claim 8: Regarding the limitation “the at least one projection each includes a screw hole for fixing the circuit board to the supporting unit with a screw”: Yamashita et al. disclose in (Fig. 3) a fixing screw 113 being used for fixing an element to the supporting unit [0051] as needed; thus, similarly it would have been obvious to fix each of the circuit boards 5/6/7 to the supporting unit with a screw, as this is commonly known in the art.
Claim 9: Regarding the limitation “the first portion has an overall shape with at least one concave corner”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 10: (Fig. 3) the supporting unit 110 (190/111) is integrally formed as a one-piece, unitary member.
Claim 11: (Fig. 3) a cover member 211 (rear face cover) [0070] that covers at least the first portion 111 from a rear of the display device.
Claim 12: (Fig. 3) the cover member 211 (rear face cover) [0070] covers at least the first portion 111 and the second portion 190 from the rear of the display device.
Claim 13: (Fig. 3) a reflection sheet 150 (151/152) [0049] disposed between the display panel 101 and the first portion 111 of the supporting unit.
Claim 14: (Fig. 3) the reflection sheet 150 (151/152) is disposed on the first portion 111 of the supporting unit such that the reflection sheet 151 contacts the first portion 111 of the supporting unit.
Claim 15: (Fig. 13) the third portion 8a has a pair of first sections 8a/8a that are spaced apart from each other, and the first portion 8 is disposed between the first sections 8a/8a of the third portion.
Claim 16: (Fig. 13) the third portion has a second section (inclined section 8a/8) that extends between the first sections 8a/8a of the third portion.
Claim 18: (Fig. 3) the first portion 111 has an end section (side edges 190/111 retained by the screw 113) that projects outward with respect to a center of the supporting unit.
Claim 19: (Fig. 3) the at least one projection 190 is aligned with the end section (side edges 190/111) of the first portion 111 as viewed in a direction of the display device in which the end section (side edges 190/111) projects.
Claim 20: (Fig. 13)  the at least one projection 20a is disposed between the third portion 8a and the end section (vertical edges of 8) of the first portion 8 in the direction of the display device in which the end section (vertical edges of 8) projects.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US 2010/0066937 in view of Eom et al. US 2013/0016049.
Claim 7: Yamashita et al. disclose
Eom et al. teach
(Fig. 3) the at least one projection 217 (adhesive tape) [0029] is configured and arranged to support the circuit board 213/219 (Flexible Printed Circuit Board FPCB213 and electronic circuit component 219) [0025] [0029] of the display device such that the circuit board 213/219 overlaps with the first portion and the second portion (Yamashita’s  first portion 111 and second portion 190) as viewed in a direction perpendicular to a display surface of the display panel.
It would have been obvious to one of ordinary skill in the art to modify Yamashita’s invention with Eom's structure to provide prevention of damage to the AMOLED due to an external shock, as taught by Eom [0010];

Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 17 is the inclusion of the limitation 
“…the at least one projection is disposed between the first sections of the third portion and between the first portion and the second section of the third portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 15, 16.
Yamashita US 2010/0066937, Ogura US 2009/0079902 and Hamada US 2009/ 0128732 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871